Citation Nr: 1401904	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-24 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty including from June 1945 to March 1947 and from July 1950 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Philadelphia, Pennsylvania, Regional Office and Insurance Center of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Dementia with Lewy bodies is shown to be associated with the Veteran's service-connected posttraumatic stress disorder (PTSD), and contributed materially or substantially to his death.  


CONCLUSION OF LAW

A service-connected disability contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that VA's notice and assistance requirements have been met.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  

The Veteran died in January 2011 due to anoxic and ischemic encephalopathy.  Another significant condition listed as contributing to his death was dementia with Lewy bodies.  At the time of his death, the Veteran was service-connected for PTSD, rated 70 percent disabling, and was in receipt of a total disability rating based on individual unemployability due to service-connected disability from December 4, 2006.  A February 2012 private medical statement from R.K., M.D., concluded that the Veteran's PTSD may have contributed to his dementia.  He noted that a medical study suggested that veterans with PTSD had a two-fold increased risk for developing dementia.  A copy of a June 2010 article published in the Archives of General Psychiatry was provided in support of the opinion.  Additionally, a March 2012 private medical statement from W.L., M.D., concluded that the Veteran "had multiple medical problems including progressive Lewy body dementia and a severe case of PTSD . . . that eventually led to his death."  He also noted that the Veteran's dementia was "likely worsened and accelerated by his . . . underlying PTSD."  Based on this evidence, the Board finds that the Veteran's service-connected PTSD contributed materially or substantially to his death.  Hence, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


